BARBARA O'NEAL-LANE, MONTRESSA O'NEAL PAYNE, BERNICE O'NEAL-THOMAS, DAN O'NEAL, JR., PAUL O'NEAL, DANIEL W. O'NEAL, NEHEMIAH O'NEAL, ELIZA SIMMONS, GERALDINE O'NEAL, MARY O'NEAL and LENORA O'NEAL, Appellants,
v.
LAKEYSHA BURNS, Appellee.
No. 4D08-5012.
District Court of Appeal of Florida, Fourth District.
February 10, 2010.
Kenneth A. Friedman of Kenneth A. Friedman, P.A., North Miami Beach, for appellants.
Leon E. Sharpe of Leon E. Sharpe, P.A., Miami, for appellee.
PER CURIAM.
Affirmed.
WARNER, POLEN and STEVENSON, JJ., concur.
Not final until disposition of timely filed motion for rehearing.